Exhibit 10.1
 
Hellenic Solutions, Corporation
 
Secured Note Purchase Agreement
 
This Secured Note Purchase Agreement (the “Agreement”) is made as of March 23,
2011 (the “Effective Date”) by and among Hellenic Solutions, Corporation, a
Cayman Island Exempt Company (the “Company”), and Access America Fund, LP, a
Delaware Limited Partnership
 
The parties hereby agree as follows:
 
1.           Terms of the Loan; Closing.
 
1.1           The Loan.  Subject to the terms of this Agreement, at the Closing
(as defined below) the Lenders agrees to loan or cause to be loaned to the
Company $925,000 (the “Loan Amount”) against the issuance and delivery by the
Company of a promissory note for that amount in the form attached hereto as
Exhibit A (the “Notes”) and warrants to purchase $925,000 of the Company’s
ordinary shares at a price of $2.50 per share.  The Lenders may, at its sole
discretion, syndicate or assign, all or a portion of its rights to purchase
notes with identical terms and conditions.
 
1.2           Closing.  Subject to Section 4 below, the closing of the first
loan described above (the “Closing”) shall be held on or before March 31, 2010
(the “Closing Date”).
 
1.3           Security.  Repayment of the Note shall be secured by all of assets
of the Company, all of the stock of the Company owned by the Shareholders, and
all of the stock the Company owns in any and all of its subsidiaries in
accordance with the terms and conditions of Note.  The Note ranks senior to any
and all existing notes of the Company.  The Lenders agrees that this note will
automatically subordinate to a debt or convertible equity financing of over
$5,000,000 U.S. (excluding trade payables or receivables financing).
 
2.           Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Lenders as of the Closing Date
as follows:
 
2.1           Organization, Good Standing and Qualification, Corporate
Power.  The Company is a Corporation duly organized, validly existing and in
good standing under the laws of the State of Cayman Islands and has all
requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction where it is
legally obligated to be so qualified except where the failure to so qualify
would not have a Material Adverse Effect.  As used herein, “Material Adverse
Effect” means a material adverse effect on the assets, properties, financial
condition, operating results or business of the Company.  The Company has all
requisite limited liability company power to execute and deliver this Agreement
and the Note and to carry out and perform its obligations under the terms of
this Agreement and the Note.
 
 
 

--------------------------------------------------------------------------------

 

2.2           Authorization.  All action on the part of the Company, its
Officers and its Directors necessary for the authorization, execution, delivery
and performance of this Agreement by the Company and the performance of the
Company’s obligations hereunder, including the issuance and delivery of the Note
and the Shares have been taken prior to the Closing.  This Agreement, the
Warrants and the Note (collectively, the “Transaction Documents”), when executed
and delivered by the Company and/or the Shareholders, shall constitute valid and
binding obligations of the Company enforceable in accordance with their terms,
except as limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights, (b) general principles of equity that restrict the
availability of equitable remedies, and (c) applicable securities laws regarding
the enforceability of indemnification provisions.  The execution and delivery of
the Transaction Documents will not violate or cause a default under the
Company’s certificate of formation or any contract or agreement to which the
Company is a party.  The Note and the Shares, when issued in compliance with the
provisions of this Agreement, will be free of any liens or encumbrances, other
than any liens or encumbrances created by or imposed upon the holders through no
action of the Company.
 
3.           Representations and Warranties of the Lenders.  The Lenders hereby
represents and warrants to the Company as of the Closing Date as follows:
 
3.1           Authorization.  All action on the part of the Lenders, its Board
of Directors (or similar governing body) and its equity holders necessary for
the authorization, execution, delivery and performance of this Agreement by the
Lenders and the performance of the Lenders’s obligations hereunder, including
making a loan to the Company in the amount of the Loan Amount on the terms and
subject to the conditions described herein and in the Note have been taken prior
to the Closing.  Lenders has full corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents and to perform its
obligations thereunder.  Each Transaction Document to which it is a party is a
valid and binding obligation of Lenders enforceable against it in accordance
with its terms, except as limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, (b) general principles of equity that restrict
the availability of equitable remedies, and (c) applicable securities laws
regarding the enforceability of indemnification provisions.
 
4.           Closing Deliveries.
 
4.1           Deliveries by the Company at Closing.  The Company shall deliver
the following to the Lenders at Closing:
 
(a)           Note.  The first Note in the principal amount of $950,000 shall
have been duly executed and delivered by the Company to the Lenders.
 
(b)           Security Purchase Agreement.  The Security Agreement shall have
been duly executed and delivered by the Company to the Lenders.
 
 
2

--------------------------------------------------------------------------------

 

(c)           Warrant.  The Security Agreement shall have been duly executed and
delivered by the Company to the Lenders.
 
4.2           Closing Deliveries by the Lenders at Closing.  The Lenders shall
deliver the following to the Company at Closing:
 
(a)           Purchase Amount.  The Lenders shall have delivered to the Aegean
Earth & Marine S.A. account the principal amount of the note less any previous
notes, advances, or expense allocations listed in Exhibit C to be merged into
the Note.
 
4.3           Subsequent Closings.  In connection with the subsequent loans by
Lenders described in Section 1.1 above, the Company shall issue a new Note to
the Lenders upon receipt of the subsequent loan amount.
 
5.           Miscellaneous.
 
5.1           Further Assurances.  The Company shall file with the appropriate
governmental authorities a UCC-1 financing statement or similar document in
order to perfect the lien of the Lenders created by the Security Agreement.  In
addition, the Company agrees and covenants that at any time and from time to
time it will promptly execute and deliver to the Lenders such further
instruments and documents and take such further action as may be necessary or
desirable to protect or preserve any liens created pursuant to the Security
Agreement or that the Lenders may reasonably request in order to carry out the
full intent and purpose of the Transaction Agreements.
 
5.2           Binding Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
5.3           Governing Law.  THIS AGREEMENT HAS BEEN DELIVERED TO AND ACCEPTED
BY THE LENDERS AND WILL BE DEEMED TO BE MADE IN THE STATE OF TEXAS.  THIS
AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING
ITS CONFLICT OF LAWS RULES.
 
5.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
5.6           Notices.  Any notice required or permitted hereunder shall be in
writing and shall be deemed to have been given on the date of delivery, if
personally delivered to the party to whom notice is to be given or if delivered
by a reputable courier service or overnight delivery service, or on the fifth
business day after mailing, if mailed to the party to whom notice is to be
given, by certified mail, return receipt requested, postage prepaid, and
addressed as follows (or to such other address as the appropriate party may
provide to the other parties by notice pursuant to this section):
 
 
3

--------------------------------------------------------------------------------

 

If to the Company, to:
 
Hellenic Solutions Corporation
5, Ichous Str. - Galatsi
111 46 Athens, Greece
 
If to the Lenders, to:
 
Access America Fund, LP
800 Town & Country Blvd
Suite 420
Houston, TX 77024
Phone:  (713)-600-8888
Fax:  (713)-599-1304
 
5.7           Modification; Waiver.  No modification or waiver of any provision
of this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Lenders.
 
5.8           Entire Agreement.  This Agreement and the Exhibits hereto and the
other Transaction Documents constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein.
 
5.9           Successors and Assigns.  This Agreement may not be transferred by
the Lenders without the written consent of the Company, except in the case of
transfers to affiliates of the Lenders for which no consent is required.  Except
as otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto and shall inure to the benefit of and be
enforceable by each person who shall be a holder of the Note from time to time.
 
 
4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.
 
Lenders:
     
Access America Fund, LP
     
By (signature):
   
Name:
   
Title:
   



COMPANY:
     
Hellenic Solutions Corporation
     
By (signature):
     
Dimitrios Vassilikos, Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Promissory Note
Incorporated Herein by Reference from Minutes of the Board of Directors of March
22, 2011

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Warrant
Incorporated Herein by Reference from Minutes of the Board of Directors of March
22, 2011

 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Previous Fundings or Notes to be included or merged in the principal of the
first note to Access America Fund, LP
 
 
1.
$250,000 loan made on behalf of Hellenic Solutions Corporation to Temhka, S.A.
on October 19, 2010

 
2.
$100,000 advance made on behalf of Hellenic Solutions Corporation to Aegean
Earth & Marine, S.A. on December 23, 2010

 
3.
$50,000 advance made on behalf of Hellenic Solutions Corporation to Aegean Earth
& Marine, S.A. on February 25, 2011

 
4.
$100,577.50 payment made on behalf of Hellenic Solutions Corporation to
Friedman, LLP on February 28, 2011.

 
5.
$150,000 advance made on behalf of Hellenic Solutions Corporation to Aegean
Earth & Marine, S.A. on March 7, 2011

 
6.
$150,000 expense allocation made payable to Access America Investments, LLC


 
 

--------------------------------------------------------------------------------

 